Title: Enclosure: Questions on Neutrality and the Alliance with France, 18 April 1793
From: Washington, George
To: Cabinet


EnclosureQuestions on Neutrality and the
 Alliance with France

 QuestionI.Shall a proclamation issue for the purpose of preventing interferences of the Citizens of the United States in the War between France and Great Britain &ca.? Shall it contain a declaration of Neutrality or not? What shall it contain?
 QuestionII.Shall a Minister from the Republic of France be received?
 QuestionIII.If received shall it be absolutely or with qualifications—and if with qualifications, of what kind?
 QuestionIV.Are the United States obliged by good faith to consider the Treaties heretofore made with France as applying to the present situation of the parties. May they either renounce them, or hold them suspended ‘till the Government of France shall be established.
 QuestionV.If they have the right is it expedient to do either—and which?
 QuestionVI.If they have an option—would it be a breach of Neutrality to consider the Treaties still in operation?
 QuestionVII.If the Treaties are to be considered as now in operation, is the Guarantee in the Treaty of Alliance applicable to a defensive war only, or to War either offensive or defensive?
 VIII.Does the War in which France is engaged appear to be offensive or defensive on her part?—or of a mixed and equivocal character?
 IX.If of a mixed and equivocal character does the Guarantee in any event apply to such a War?
 X.What is the effect of a Guarantee such as that to be found in the Treaty of Alliance between the United States and France?
 XI.Does any Article in either of the Treaties prevent Ships of War, other than Privateers, of the Powers opposed to France, from coming into the Ports of the United States to act as Convoys to their own Merchantmen?—or does it lay any other restraints upon them more than would apply to the Ships of War of France?
 QuestionXII.Should the future Regent of France send a minister to the United States ought he to be received?
 XIII.Is it necessary or advisable to call together the two Houses of Congress with a view to the present posture of European Affairs? If it is, what should be the particular objects of such a call?

Philada. April 18th. 1793.

Go: Washington

